Saffold, C. J.
This was a proceeding on scire facias, to subject the plaintiff in error to the forfeiture of one hundred dollars, as a defaulting witness in a civil suit, in which Harrison was a party. On the second April, 1833, the latter obtained the judgment ni. si. on which the sci. fa. issued: the latter bears date the seventh day of November, 1833, returnable to spring term, 1834. On the 18th of April, 1834 the judgment was made absolute.
The assignments of error are—
1. It does not appear that the sci. fa. was served on the defendant, Catoe.
2. That a term intervened without any proceedings, whereby a discontinuance was created.
*2201. It is found on reference to the record that there is no return, by any officer on the sd. fa. It is true, that in entering np the judgment, it states, by way of recital, or what had preceded it, as the foundation, of the judement then being rendered, that Catoe had shewn "no sufficient cause on a scire facias issued and served upon him.” This, however, not, being a necessary part of the judgment, so far us relates to the service of the sd, fa., and it being a matter which the law requires should appear in the form of the officers return, over his proper signature, the statement of the fact by the clerk is deemed insufficient. This is considered a fatal error in the proceedings, and one which rupersedes the necessity of any examination of the other point presented by the qs* signments,
ILet the judgment be reversed,